Citation Nr: 0840103	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to January 
1966.  He died on May [redacted], 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant received a hearing before the 
undersigned Acting Veterans Law Judge in April 2008.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on May [redacted], 2003.  The death certificate lists the cause 
of death as acute cardiopulmonary arrest due to 
cerebrovascular accident.  Diabetes Mellitus was listed as a 
significant condition contributing to death, but not related 
to the cause of death.   

2.  At the time of his death, the veteran was service 
connected for tinea pedis and dermatitis of the right lower 
leg, at a 10 percent evaluation, and for external hemorrhoids 
at a noncompensable evaluation.

3. Heart disease and diabetes were not present in service, 
manifested within one year after discharge, or etiologically 
related to service; and the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities caused or contributed substantially or 
materially to his death. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated September 2002 and June 2005, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claim for service 
connection for the cause of the veteran's death; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to this claim.

The appellant was provided with a letter regarding the VCAA, 
and was able to participate effectively in the processing of 
her claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Two medical opinions were obtained in conjunction 
with this claim.  The duties to notify and assist have 
therefore been met.

The appellant contends that the veteran's cause of death was 
directly related to his service.  Specifically, she contends 
that the veteran had a blood clot in service, that a blood 
clot caused his death, and that the blood clot that allegedly 
caused the veteran's death was related to his in service 
blood clot.

The veteran died on May [redacted], 2003.  The death certificate 
lists the cause of death as acute cardiopulmonary arrest due 
to cerebrovascular accident.  Diabetes Mellitus was listed as 
a significant condition contributing to death, but not 
related to the cause of death.   

During the veteran's lifetime, he was service connected for 
tinea pedis and dermatitis of the right lower leg, at a 10 
percent evaluation, and for external hemorrhoids at a 
noncompensable evaluation.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2008); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

As noted above, the cause of the veteran's death as listed on 
his death certificate is acute cardiopulmonary arrest due to 
cerebrovascular accident, with diabetes mellitus listed as a 
significant condition contributing to death.  In this regard, 
the Board notes that the veteran's service medical records 
are negative for any treatment for, or diagnosis of, any kind 
of cardiovascular disorder or diabetes.   The veteran was not 
diagnosed with a cardiovascular disorder or diabetes until 
many years after his separation from service.  The appellant 
has not submitted any  medical evidence, nor is there any 
medical evidence of record, which establishes a relationship 
between the veteran's service and any cardiovascular disorder 
or diabetes.  Further, no evidence has been presented, nor 
does the appellant allege, that the veteran's death was 
related to either of his service connected disabilities.  
Thus the preponderance of the evidence of record shows that 
the veteran's death was not directly related to service or a 
service connected disability.

The appellant's main argument, as stated in her hearing 
testimony, is that the veteran died as a result of a blood 
clot that was related to the thrombophlebitis that the 
veteran had in service.  The veteran was treated for 
thrombophlebitis of the left calf in service in 1957; 
however, the evidence does not show that the veteran 
sustained any residuals of this thrombophlebitis, and there 
is no evidence of record relating this condition to the 
veteran's cause of death.  Further, while there is one 
private record dated March 2004 which indicates that the 
veteran had a possible blood clot in the lungs, which the 
appellant points to as evidence relating the veteran's death 
to a blood clot she feels is related to service, this 
diagnosis was never confirmed, and regardless is not listed 
in any of the veteran's medical records, or on his death 
certificate, as contributing to his death.

Finally, the Board notes two opinions of record indicating 
that the veteran's in service thrombophlebitis is not related 
to his cause of death.  The first opinion, dated April 2005, 
is from the veteran's primary care physician.  It indicates 
that she reviewed the veteran's claims file and medical 
records, and noted that the veteran was diagnosed and treated 
for thrombophlebitis of the left calf in 1957.  The examiner 
indicated that thrombophlebitis is an acute condition 
occurring when a clot causes an inflammation in a vein.  The 
examiner also noted that the veteran had a history of 
hypertension and diabetes mellitus, and that both of these 
conditions would have contributed to the veteran's increased 
risk for a cerebrovascular accident.  The examiner indicated 
however that the veteran's cerebrovascular accident did not 
result from his thrombophlebitis incurred during military 
service in 1957.  Although the appellant has argued that this 
opinion is not significant because the physician was not 
familiar with the veteran's situation, the Board points out 
that she was the veteran's primary care physician at VA from 
August 2000 until his death, and therefore finds this opinion 
to be highly probative, as it is from a physician familiar 
with the veteran's medical condition.

A further opinion from a VA cardiologist was received in July 
2006.  That physician indicated that he reviewed the 
veteran's claims file and noted the veteran's left calf 
thrombophlebitis in 1957 while in service.  He also noted 
that the veteran's cause of death in 2003 was from a cerebral 
vascular accident.  The examiner indicated that 
thrombophlebitis was caused by blood clot and inflammation in 
the venous circulation, while a cerebral vascular accident 
involved arteries in the brain.  The physician pointed out 
that venous and arterial circulation are independent of each 
other and a clot in a vein does not cause a clot in an 
artery.  He indicated that it was not possible to have a clot 
in a vein go into an artery, unless there was a major hole 
between the right and left atria of the heart, and the 
veteran was not known to have this rare heart defect.  He 
also noted that thrombophlebitis is an acute condition that 
is generally healed within a month of onset.  The examiner 
therefore concluded that the veteran's clot in the brain was 
not caused by or a result of the thrombophlebitis episode in 
the leg vein which occurred in 1957.

The Board also notes that at times, including in her hearing 
testimony dated April 2008, the appellant has argued that the 
veteran started smoking in service, and that this habit may 
have led to his death.  However, service connection for 
disability or death based on a veteran's addiction to 
nicotine is prohibited for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2008).  
The appellant has also argued that the veteran's death may be 
related to a concussion he sustained in service in 1947, or 
to temporary facial paralysis he sustained shortly after 
separation from service in 1966; however, again, no medical 
evidence has been presented linking either of these diagnoses 
to the veteran's cause of death.

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service.  The 
Board is also mindful of the veteran's exemplary service.  
However, the Board finds that the appellant has simply 
provided no medical evidence linking the veteran's death to 
service in any way, and a clear preponderance of the evidence 
of record is against linking the veteran's death to service, 
to any of his service connected disabilities, or to his in 
service diagnosis of thrombophlebitis.  As such, the Board 
has no choice but to find that the preponderance of the 
evidence of record is against a finding that the veteran's 
death is related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


